United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1459
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Adam Brent Branton

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                          Submitted: September 9, 2021
                           Filed: September 30, 2021
                                 [Unpublished]
                                 ____________

Before COLLOTON, GRUENDER, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.

      Adam Branton appeals the sentence imposed by the district court1 after he
pleaded guilty to drug and firearm offenses. His counsel has moved for leave to

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
challenging the sentence. Branton has moved for appointment of new counsel.

       Upon careful review, we affirm. We do not decide whether the district court
properly found Branton to be a career offender, as his career offender status did not
affect the Guidelines calculations, and thus any error was harmless. See United States
v. Rodriguez, 711 F.3d 928, 939 (8th Cir. 2013) (error in Guidelines calculation was
harmless where offense level would have remained the same). We conclude that the
district court did not impose a substantively unreasonable sentence, as the court
properly considered the factors listed in 18 U.S.C. § 3553(a) and did not err in
weighing the relevant factors. See United States v. Feemster, 572 F.3d 455, 461-62
(8th Cir. 2009) (sentences are reviewed for substantive reasonableness under
deferential abuse of discretion standard; abuse of discretion occurs when court fails
to consider relevant factor, gives significant weight to improper or irrelevant factor,
or commits clear error of judgment in weighing appropriate factors). Further, the
court imposed a sentence below the Guidelines range. See United States v.
McCauley, 715 F.3d 1119, 1127 (8th Cir. 2013) (noting that when district court has
varied below Guidelines range, it is “nearly inconceivable” that court abused its
discretion in not varying downward further).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and we find no non-frivolous issues for appeal. Accordingly, we
affirm the judgment, grant counsel’s motion to withdraw, and deny Branton’s motion
for counsel.
                       ______________________________




                                         -2-